                                   UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF NEW MEXICO

                                                Clerk's Minutes

                                        PRELIMINARY HEARING
                                  Before the Honorable Robert H. Jacobvitz

_x_ Patti G. Hennessy, Law Clerk
_x_ I certify that an electronic sound
recording of this proceeding was made.

FTR Recorded Proceeding_x__
TIME COMMENCED:___10:19 AM ___
02/18/2020 10:15 am

MATTER/APPEARANCES/CASE NAME/NUMBER:
Status Conference

UST: Alice Page. phone
Def: Wesley Pool, phone
Ptff Martin Lopez: Mike Daniels (Mr. Lopez also appeared)

United States Trustee v. Esquibel, Case No. 17-01044-j
Lopez v. Esquibel; AP No. 17-1045-j

SUMMARY:
The Court will enter an order closing AP NO. 17-1045; ; the parties agree that the settlement agreement
resolved all the issues in that AP. AP 17-1044-j remains on hold pending the completion of the settlement
agreement. The Court will enter an order in Ms. Esquibel’s bankruptcy case directing the Chapter 7 Trustee
to file a report within 10 days indicating whether she intends to order an appraisal of the property subject to
the settlement agreement, and, if so, when she will order the appraisal. If the Chapter 7 Trustee does not
timely file a report, or reports that she does not intend to order an appraisal, the Court will conduct a status
conference in the bankruptcy case. If the Chapter 7 Trustee orders an appraisal, the Chapter 7 Trustee shall
file a statement of record once the appraisal has been, with a copy of the appraisal attached to the statement.
The Court will enter appropriate orders resulting from the status conferences.




  Case 17-01045-j          Doc 32        Filed 02/18/20     Entered 02/18/20 11:30:39 Page 1 of 1
